DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The instant “reaction system” claims are considered apparatus claims.  
While features of an apparatus may be recited structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim, and the inclusion of a material or article worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP § 2115.
Claim Objections
Claims 1-3 and 10 are objected to because of the following informalities:  
In claim 1, --of-- should be inserted after “consisting” (at line 4).
	In claim 1, --a-- should be inserted before “first set” (at line 5).
	In claim 1, --a-- should be inserted before “low” (at line 9).
	In claim 1, --a-- should be inserted before “second set” (at line 18).
	In claim 1, --uniform-- should be inserted after “molten” (twice, at lines 24 and 27).
	In claim 2, --of-- should be inserted after “consisting” (at line 2).
	In claim 3, --of-- should be inserted after “consisting” (at line 2).
	In claim 10, --a-- should be inserted fore “third set” (at line 2).
	In claim 10, --uniform-- should be inserted after “molten” (at line 5).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the various recitations of “high molecular weight hydrocarbons”, “low molecular weight hydrocarbons”, and “medium molecular weight hydrocarbons” are considered vague and indefinite because the terms “high”, “low”, and “medium” are relative, and the specific molecular weights to be encompassed by each of the “high”, “low”, and “medium” ranges have not been defined.
Also, the recitation of “the lower molecular weight hydrocarbons” (at line 8) lacks proper positive antecedent basis.
	Also, it is unclear as to what is meant by the limitation, “representative of low viscosity dissolved polymer phase” (at lines 9-10), and what viscosity is considered “low”.
	Also, the relationship between the “low molecular weight hydrocarbons” (at lines 13 and 16-17) and “the lower molecular weight hydrocarbons” (at line 8) is unclear.
	Also, the limitation “at least one of low molecular weight hydrocarbons as solution reactant and heavy wax” (at lines 12-14), which scope includes the selection of heavy wax but not low molecular weight hydrocarbons, renders the claim indefinite because the claim (at lines 7-8) sets forth that the melter is “adapted to mix the high molecular weight hydrocarbons and the lower molecular weight hydrocarbons”, and the claim (at lines 15-17) recites “a molten uniform mixture of the high molecular weight hydrocarbons and the low molecular weight hydrocarbons”.
	Also, it is unclear as to what is meant by “as solution reactant” (at line 13).
	Also, the limitation “to release dissolved hydrocarbon gases including light naphtha range material” (at lines 14-15) is unclear because it is unclear as to where dissolved hydrocarbon gases including light naphtha range material were introduced into the system.
	Also, the relationship between “a molten uniform mixture” (at line 15) and the “uniform mixture” which yields “a molten state” (at lines 10-11) is unclear.
	Also, the relationship between the “hydrocarbon liquids” (at line 21) and “a molten uniform mixture of the high molecular weight hydrocarbons and the low molecular weight hydrocarbons” (at lines 15-17) is unclear.
	Also, the relationship between “a vapour phase of the thermolysis reactor and a thermolyzed material” (at lines 22-23) and the “hydrocarbon materials comprising medium molecular weight hydrocarbons to low molecular weight hydrocarbons” (at lines 19-20) is unclear.
Also, the limitation, “the primary zone being adapted to convert the molten mixture into a condensed phase” (at lines 24-25) is unclear because the molten mixture is already in a condensed phase, i.e., a liquid phase.
	Also, the limitation “a moderate temperature with a relatively long residence time” (at lines 25-26) is considered vague and indefinite because “moderate” and “relatively long” are undefined and relative terms.
	Also, the limitation “high temperature with a short residence time” (at lines 27-28) is considered vague and indefinite because “high” and “short” are undefined and relative terms.
	Also, the limitation, “the optional secondary zone is adapted to receive vapors circulated from the primary zone” (at lines 29-30) is unclear because the claim has not set forth any vapors in the primary zone.
	Also, the relationship of “a vapor phase” (at line 27) and “vapors circulated from the primary zone” (at lines 29-30) with the previously set forth “a vapour phase of the thermolysis reactor” (at line 22) is unclear.
	Regarding claim 3, the recitation of “the low molecular weight hydrocarbons” is unclear because claim 1 sets forth two different low molecular weight hydrocarbons-- i.e., the “low/lower molecular weight hydrocarbons” to be mixed at the melter (at lines 7-17), as well as the “low molecular weight hydrocarbons” to be produced by the thermolysis reactor (at lines 19-20)-- and it is unclear as to which low molecular weight hydrocarbons are referenced.
	Also, it is unclear as to the further structural limitation Applicant is attempting to recite because the low molecular weight hydrocarbons are not considered elements of the apparatus.
	Regarding claim 5, the relationship between the “liquid” (at line 2) and the “uniform mixture” that is in a “molten state” or is “a molten uniform mixture” set forth in claim 1 (at lines 7-17) is unclear.
	Also, the limitation “for effective mixing” (at line 2) is considered vague and indefinite because it is unclear as to what degree of mixing would be considered “effective”.
	Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In this case, the claim recites the broad recitation “a surface temperature between 500°C and 1000°C”, and the claim also recites “preferably between 600°C and 750°C”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
	Also, it is unclear as to whether Applicant is now attempting to positively recite the secondary zone, so that it is no longer an “optional” secondary zone.
	Regarding claim 7, the recitation of “low molecular weight hydrocarbons” (at lines 2-3) is unclear because claim 1 sets forth two different low molecular weight hydrocarbons-- i.e., the “low/lower molecular weight hydrocarbons” to be mixed at the melter (at lines 7-17), as well as the “low molecular weight hydrocarbons” to be produced by the thermolysis reactor (at lines 19-20)-- and it is unclear as to which low molecular weight hydrocarbons are being referenced.
	Also, it is unclear as to whether Applicant is now attempting to positively recite the secondary zone, so that it is no longer an “optional” secondary zone.
	Also, it is unclear as to the relationship between the “low molecular weight olefins” (at line 2) and “a vapor phase” set forth in claim 1 (at line 27).
Also, it is unclear as to the further structural limitation Applicant is attempting to recite because the low molecular weight olefins are not considered elements of the apparatus.
	Regarding claim 8, it is unclear as to the further structural limitation Applicant is attempting to recite because the thermolyzed material to be produced by the apparatus is not considered an element of the apparatus.
	Regarding claim 9, it is unclear as to what is meant by “soft” heating.
Also, it is also unclear as to the relationship between the “isothermal condition by soft heating” (at line 2) and the “moderate temperature” of the primary zone and the “high temperature” of the optional secondary zone previously set forth in claim 1 (at lines 24-28).
Regarding claim 10, the recitation of “the riser and downcommer combination” (at line 3) lacks proper positive antecedent basis.
Also, the limitation “automatically separate heavy contaminant and light contaminants from the molten mixture” (at lines 4-5) is unclear because the claims have not set forth where the heavy contaminant and light contaminants were introduced into the reaction system.
The remaining dependent claims are further rejected because they depend from a rejected based claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of the claims depend from claim 19, which does not exist.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelkar et al. (US 2010/0324347).
Regarding claim 1, Kelkar et al. discloses a reactor system (i.e., an overall apparatus as shown in FIG. 1), comprising:
at least one surge hopper (i.e., a hopper 6) adapted to receive a solid raw material such as high molecular weight hydrocarbons (i.e., solid hydrocarbon raw materials 3 which have been reduced in size by a crusher 4, see paragraph [0104]; suitable solid hydrocarbon raw materials 3 can include waste plastics, see paragraph [0009]);
a melter (i.e., a hold-up vessel 7 functioning as a melting vessel, see FIG. 1-2; paragraph [0090]-[0091], [0105]-[0106]) fluidly connected to the at least one surge hopper 6 via a first set of one or more valves (i.e., via a flow control device FCV located in a flow line extending between the hopper 6 and the vessel 7);
wherein the melter 7 is adapted to mix the high molecular weight hydrocarbons with a liquid raw material such as low molecular weight hydrocarbons (i.e., liquid hydrocarbon raw materials from a storage tank 1, conveyed by a pump 2 through a flow control device FCV into vessel 7, see FIG. 1-2; suitable liquid hydrocarbon raw materials may include hydrocarbon oils, see paragraph [0009]) via mixing means (i.e., via an external pump circuit comprising a recirculation pump 8, see FIG. 1, 4; paragraphs [0105]; also, the vessel 7 can be equipped with a mechanical mechanism to achieve stirring in the vessel, see paragraph [0090]; the claim term “mixing means” has been interpreted under 35 U.S.C. 112(f) as corresponding to an agitator/impeller or a pump which circulates liquid externally, as defined by Applicant at paragraph [0064] of the specification, and equivalents thereof) to obtain a uniform mixture representative of a low viscosity dissolved polymer phase (i.e., the viscosity of the liquid can be maintained at a desired viscosity, such as a viscosity at which the liquid is able to flow at a rate or velocity that is turbulent, see paragraph [0106]), and heat the uniform mixture to yield a molten state (i.e., via heat supplied by heat exchanger 9, see FIG. 1, 4; paragraphs [0105]-[0106]); and
wherein the melter 7 comprises one or more openings to receive the lower molecular weight hydrocarbons (i.e., via an opening at the upper end of vessel 7, which fluidly connects the storage tank 1 to the vessel 7, see FIG. 2) and one or more openings to release hydrocarbon gases (i.e., via another opening at the upper end of the vessel 7, which conveys vapors of hydrocarbons to a condenser 10; see FIG. 3, paragraph [0108]), and a molten uniform mixture of the high molecular weight hydrocarbons and the lower molecular weight hydrocarbons (i.e., via an opening at the bottom of the vessel 7, which conveys liquids to the recirculation pump 8, see FIG. 1, 3, 4);
	a thermolysis reactor (i.e., a cracking device 18; see FIG. 1, 4, paragraph [0110]) fluidly connected to the melter 7 (i.e., by way of a flow line extending between the opening at the bottom of vessel 7 and the cracking device 18) via a second set of one or more valves (i.e., via a flow control device FCV, see FIG. 4, see paragraph [0110]) and adapted to produce cracked hydrocarbon materials, wherein the thermolysis reactor 18 comprises a primary zone (i.e., a chamber within which the hydrocarbon materials are cracked), one or more openings to receive hydrocarbon liquids (i.e., via an opening at the upper end of the cracking device 18, which fluidly connects with the vessel 7; see FIG. 4), and one or more openings to release at least one of a vapor phase of the thermolysis reactor and a thermolyzed material (i.e., cracked hydrocarbons in a gaseous form exit through an opening at the upper end of the cracking device 18, while residues in the form of a semi-solid or slurry exit through an opening at the bottom of the cracking device 18; see FIG. 4, paragraph [0117]); wherein the primary zone 18 is adapted to convert the molten mixture at a moderate temperature (i.e., the cracking device 18 is heated by a jacket which circulates a heating medium provided by a heater 40, see FIG. 1, 4; temperatures may range from, e.g., about 275 °C to about 500 °C, or about 325 °C to about 425 °C, or about 400 °C to about 420 °C; see paragraphs [0096], [0116]).
The recitations with respect to the specific materials to be worked upon by the apparatus, the specific products to be produced by the apparatus, and the specific process conditions to be used during an intended operation of the apparatus (e.g., temperature, residence times, etc.) do not impart further patentable weight (structure) the apparatus claim.  
Regarding claim 2, the recitation of a specific melting temperature from 180 °C to 250 °C is considered a process limitation that does not impart patentable weight to the claim.  In any event, Kelkar et al. discloses that the melter 7 can be used to melt the mixture at a temperature ranging from about 150 °C to about 250 °C, or about 175 °C to about 225 °C (see paragraph [0091]), e.g., a temperature of about 240 °C (see paragraph [0105]).
Regarding claim 3, the recitation of specific materials for the low molecular weight hydrocarbons does not impart patentable weight to the claim because the low molecular weight hydrocarbons are not considered elements of the apparatus.  
	Regarding claim 5, Kelkar et al. discloses that the mixing means comprises an external pump circuit which circulates the liquid (i.e., via an external pump circuit comprising a recirculation pump 8 connected to the vessel 7; see FIG. 1, 4, paragraphs [0105]).
	Regarding claim 8, the recitation of specific materials for the thermolyzed material does not impart patentable weight to the claim because the thermolyzed material to be produced by the apparatus during an intended operation is not considered an element of the apparatus.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al. (US 2010/0324347) in view of Redmann (DE 38 14 463 A1).
Kelkar et al. (see paragraph [0090]) discloses the mixing means comprises “a mechanism to achieve stirring”, wherein “Stirring in the melting vessel can be achieved by a variety of mechanisms such as mechanical, electrical, pneumatic, hydraulic, or combinations thereof.”  Kelkar et al., however, does not specifically state “at least one of an agitator and an impeller”.
Redmann et al. (see FIG. 3; machine translation) discloses a melter (i.e., a melting reactor 2) adapted for mixing high molecular weight hydrocarbons such as solid waste plastic A and low molecular weight hydrocarbons such as oils W to obtain a uniform mixture, and heating the uniform mixture (i.e., by heating device 12) to yield a molten state (i.e., liquid waste melt S).  Specifically, the melter 2 comprises a mixing means that is an agitator/impeller (i.e., an agitator/stirrer 60 with impellers (see figure) to ensure intensive mixing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one of an agitator and an impeller for the mixing means in the reaction system of Kelkar et al. because it was disclosed that stirring can be provided by a mechanical mechanism (see Kelkar et al., paragraph [0090]), and the use of at least one of an agitator and an impeller as a mechanical mechanism to provide intensive mixing in a melter to obtain a uniform mixture was known in the art, as taught by Redmann et al.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al. (US 2010/0324347).
Kelkar et al. discloses that the thermolysis reactor 18 is heated by a circulating heating medium provided by a heater 40 (see FIG. 1, 4), wherein suitable temperatures may range from, e.g., about 275 °C to about 500 °C, or about 325 °C to about 425 °C, or about 400 °C to about 420 °C (see paragraphs [0096], [0116]).  Kelkar et al. (at paragraph [0096]) also discloses, “Heating can involve supplying heat to the cracking device using a heating medium or source, such as molten salt in close circulation, electrical heating, thermal oil system (or any other thermal liquid system), steam, flue gases, induction heating, microwave, or combinations thereof, along with a controller.” (with emphasis).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to heat the thermolysis reactor in the reaction system of Kelkar et al. by circulating hot oil (i.e., a thermal oil system) because such heating medium was disclosed as a suitable medium for heating the thermolysis reactor.  The recitation with respect to the intended operation of the apparatus (i.e., creating an “isothermal condition” in the thermolysis reactor by “soft” heating, etc.) does not impart further patentable weight to the claim.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al. (US 2010/0324347) in view of Benham (US 2,565,343).
Kelkar et al. discloses, “undesirable solids, liquids, and gases are removed from the feedstock by at least one of settling, vaporizing, and condensing.” (see paragraph [0022]; see also paragraph [0093]).  Kelkar et al., however, fails to disclose that the undesirable solids, liquids, and gases are removed by a riser and a downcomer fluidly connected to the melter 7 via a third set of one of more valves, wherein the riser and downcomer combination operates as a trap, and is adapted to receive the molten uniform mixture and automatically separate heavy contaminant (i.e., the undesirable solids) and light contaminants (i.e., the undesirable liquids and gases) from the molten mixture.
Benham discloses a liquid separation device for cleaning a liquid by separating undesirable heavy components and light components from the liquid, said liquid separation device 11 (see FIG. 1-5) comprising a riser (i.e., a cylinder 26 through which the liquid to be cleaned rises; see FIG. 3) and a downcomer (i.e., an outlet basin 31 through which cleaned liquid flows downward; see FIG. 3), wherein the riser 26 and downcomer 31 combination operates as a trap for automatically separating heavier components (i.e., solids and sludge settle at the bottom 28 and are removed through a discharge pipe 30) and lighter components (i.e., a lighter liquid phase is removed via a draw-off 34,34a at a draw-off chamber 20; gases which collect in the draw-off chamber 20 are removed through a vent 39; see FIG. 1, 3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fluidly connect the riser and downcomer combination, as taught by Benham, to the melter in the reaction system of Kelkar et al. because it was disclosed that undesirable solids, liquids, and gases can be removed by settling (see Kelkar et al. at paragraphs [0022], [0093]), and the riser and downcomer combination would efficiently and continuously remove the undesirable solids, liquids, and gases under a wide range of capacities (see Benham at column 1, lines 11-22).
	In addition, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fluidly connect the riser and downcomer combination to the melter “via a third set of one or more valves” in the modified reaction system of Kelkar et al. because the provision of valves for controlling the flow of materials between process units in a reaction system would have been well-known in the art, as further shown by Kelkar et al. ((.e., the use of flow control valves FCV, see Figures).
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al. (US 2010/0324347) in view of Wada (EP 1 108 774 A1).
Regarding claim 1, the same comments with respect to Kelkar et al. from the rejection of claim 1 under 35 U.S.C. 102, above, apply.  Kelkar et al., however, fails to disclose a thermolysis reactor that further comprises the “optional secondary zone”, wherein the secondary zone is adapted to convert the molten mixture into a vapor phase at high temperature and receive vapors circulated from the primary zone.
Wada et al. discloses a reaction system (see FIG. 4) comprising: a hopper 17; a melter fluidly connected to the hopper (i.e., a fusing device 4 comprising a chamber 60 heated by a furnace 10 for melting a plastic waste received from the hopper 17); and a thermolysis reactor (i.e., a decomposition device 5) receiving liquid from the melter 4 and producing cracked hydrocarbon materials as thermolyzed material (i.e., cracked hydrocarbon gas is discharged to a condenser 7, and residues are discharged to container 36).  Specifically, the thermolysis reactor 5 comprises a primary zone (i.e., a primary decomposing section 62) and a secondary zone (i.e., a secondary decomposing section 63 in combination with a tertiary decomposition section 34), the primary zone 62 being adapted to convert the liquid at a moderate temperature (i.e., the primary decomposing section 62 is heated up to about 400 °C, see paragraph [0042]), and the secondary zone 63,34 being adapted to convert the liquid into a vapor phase at high temperature and receive vapors from the primary zone (i.e., the secondary decomposing section 63 receives cracked gas from the primary decomposing section 62 and can be heated up to about 450 °C to 500 °C, see paragraph [0042]; the tertiary decomposition section 34 serves to further heat the cracked gas to about 500 °C, see paragraph [0043]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a thermolysis reactor having a primary zone and a secondary zone, as taught by Wada, for the thermolysis reactor in the reaction system of Kelkar et al., on the basis of suitability for the intended use thereof, because the thermolysis reactor with the primary and secondary zones would enable further decomposition the hydrocarbons to obtain a large amount of light oil having small molecular weight, usable as light fuel (see Wada at paragraphs [0028], [0067]).
	Regarding claims 2, 3, 5, and 8, the same comments with respect to Kelkar et al. from the rejection of claims 2, 3, 5, and 8 under 35 U.S.C. 102, above, apply.  
	Regarding claim 6, the recitation of a specific surface temperature in the secondary zone is considered a process limitation that does not impart patentable weight to the apparatus claim.  In any event, Wada discloses that the secondary zone (i.e., in the region of the tertiary decomposition section 34; see paragraph [0043]) can be heated up to about 500 °C.  The selected temperature will ultimately depend on the kind of polymer waste to be decomposed.
	Regarding claim 7, the recitation of specific low molecular weight olefins to be produced by the secondary zone does not impart further patentable weight to the apparatus claim because the low molecular weight olefins are not considered elements of the apparatus.
	Regarding claim 9, the same comments with respect to Kelkar et al. from the rejection of claim 9 under 35 U.S.C. 103, above, apply.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al. (US 2010/0324347) in view of Wada (EP 1 108 774 A1), as applied to claim 1 above, and further in view of Redmann (DE 38 14 463 A1).
Kelkar et al. (see paragraph [0090]) discloses the mixing means comprises “a mechanism to achieve stirring”, wherein “Stirring in the melting vessel can be achieved by a variety of mechanisms such as mechanical, electrical, pneumatic, hydraulic, or combinations thereof.”  Kelkar et al., however, does not specifically state “at least one of an agitator and an impeller”.
The same comments with respect to Redmann et al. apply (see Item 8, above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one of an agitator and an impeller for the mixing means in the modified reaction system of Kelkar et al. because it was disclosed that stirring can be provided by a mechanical mechanism (at Kelkar et al. at paragraph [0090]), and the use of at least one of an agitator and an impeller as a mechanical mechanism to provide intensive mixing in a melter to obtain a uniform mixture was known in the art, as taught by Redmann et al.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al. (US 2010/0324347) in view of Wada (EP 1 108 774 A1), as applied to claim 1 above, and further in view of Benham (US 2,565,343).
Kelkar et al. discloses, “undesirable solids, liquids, and gases are removed from the feedstock by at least one of settling, vaporizing, and condensing.” (see paragraph [0022]; see also paragraph [0093]).  Kelkar et al., however, fails to disclose that the undesirable solids, liquids, and gases are removed by a riser and a downcomer fluidly connected to the melter 7 via a third set of one of more valves, wherein the riser and downcomer combination operates as a trap, and is adapted to receive the molten uniform mixture and automatically separate heavy contaminant (i.e., the undesirable solids) and light contaminants (i.e., the undesirable liquids and gases) from the molten mixture.
The same comments with respect to Benham apply (see Item 10, above).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fluidly connect the riser and downcomer combination, as taught by Benham, to the melter in the modified reaction system of Kelkar et al. because it was disclosed that undesirable solids, liquids, and gases can be removed by settling (see Kelkar et al. at paragraphs [0022], [0093]), and the riser and downcomer combination would efficiently and continuously remove the undesirable solids, liquids, and gases under a wide range of capacities (see Benham at column 1, lines 11-22).
	In addition, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fluidly connect the riser and downcomer combination to the melter “via a third set of one or more valves” in the modified reaction system of Kelkar et al. because the provision of valves for controlling the flow of materials between process units in a reaction system would have been well-known in the art, as further shown by Kelkar et al. ((.e., the use of flow control valves FCV, see Figures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774